DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gateway module in claim 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “gateway module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term "criticality metric" in claim 6 and 16 is a relative term which renders the claim indefinite.  The term "criticality metric" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 17 recites the limitation "wherein controlling the refrigeration system comprises establishing temperature set points".  This limitation is unclear and confusing because is unclear as to what are the meets and bounds of the limitation. For example is unclear if there is infringement when one uses the apparatus or when one makes the apparatus. “was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means”. MPEP 2173.05(p) II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-16, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20190003765), hereinafter referred to as Chen.


Re claim 1 and 11, Chen teaches a system for refrigeration control within a freight container, comprising:
one or more sensor nodes (106; see abstract, “A method and system to control a refrigeration unit (104) in response to a cargo load (108) in a refrigerated container includes providing a plurality of sensors disposed within the refrigerated container”) positioned within the freight container (102);
a gateway device (110) in wireless communications with the one or more sensor nodes; and
a gateway module (logic inside 110), within the gateway device, and operable to:
receive temperature measurements from the one or more sensor nodes (¶ 36),
aggregate and log the received temperature measurements (¶ 37, “allowing the processor 110 to utilize interpolation or other approximation techniques to determine a temperature distribution within the refrigerated container 102. For example, the processor 110 may utilize known locations of the sensors 106 and approximate temperatures between sensor 106 locations. In certain embodiments, the processor 110 may utilize the sensor 106 values and locations to approximate a two dimensional profile of the temperature distribution within the refrigerated container 102. In other embodiments, three-dimensional approximation may be utilized to approximate a three dimensional profile of the temperature distribution within the refrigerated container 102”),
establish thermal models of the freight container and one or more cargo loads within the freight container (see ¶ 37-38),
control a refrigeration system (104) associated with the freight container in response to processing the thermal models (see Fig 4, Steps 412-416), and
adjust control of the refrigeration system to optimize compliance parameters associated with the cargo loads (see ¶ 38).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 2 and 12, Chen teaches the method of claim 1 and the system of claim 11, wherein the sensor nodes are positioned within and around the cargo loads (see Fig 1 and abstract).

Re claim 3 and 13, Chen teaches the method of claim 1 and the system of claim 11, wherein the gateway is operable to directly or indirectly control the refrigeration system (see ¶ 37-38).

Re claim 4 and 14, Chen teaches the method of claim 1 and the system of claim 11, wherein the compliance parameters comprise temperature limits for a portion of the cargo loads (e.g. ¶ 34, “In certain embodiments, the cargo database 112 can further provide operating parameters for the refrigeration unit 104 corresponding to the cargo load 108. In the illustrated embodiment, the cargo database 112 can include a desired cargo load temperature range and a cargo load excursion time limit”).

Re claim 5 and 15, Chen teaches the method of claim 1 and the system of claim 11, wherein the compliance parameters comprise a monetary value associated with a portion of the cargo loads (¶ 31, “the processor 110 can analyze the cargo load 108 parameters to determine an optimal operation routine that can provide proper cargo load 108 conditions while minimizing energy consumption of the refrigeration unit 104”).

Re claim 6 and 16, Chen teaches the method of claim 1 and the system of claim 11, wherein the compliance parameters comprise a criticality metric associated with a portion of the cargo loads (¶ 33, “the cargo database 112 can provide cargo load 108 parameters including but not limited to a cargo thermal sensitivity, a cargo specific heat, a cargo thermal mass, an optimal temperature range, a cargo load excursion time limit, and a critical temperature range”).

Re claim 10 and 19, Chen teaches the method of claim 1 and the system of claim 11, wherein the thermal models support future load planning (the examiner notes that the thermal models apply to the future planning since they are used on an ongoing basis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Gan et al. (US 20140041399), hereinafter referred to as Gan.

Re claim 7 and 17, Chen teaches the method of claim 1 and the system of claim 11. Chen does not teach the limitation of wherein controlling the refrigeration system comprises establishing temperature set points. 
However, Gan teaches the limitation of a refrigeration system wherein controlling the refrigeration system comprises establishing temperature set points (see Fig 4, step 413-407). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Chen and integrated wherein controlling the refrigeration system comprises establishing temperature set points, as taught by Gan, in order to provide significant energy savings over always operating in a standard mode, while also still maintaining the capability of ensuring that the cumulative average temperature may be matched to a tightly constrained target range around the setpoint temperature (Gan ¶ 28
Re claim 8, Chen teaches the method of claim 1. Chen does not teach the limitation of wherein controlling the refrigeration system comprises establishing temperature cycles.
However, Gan teaches the limitation of a refrigeration system wherein controlling the refrigeration system comprises establishing temperature cycles (see Fig 4, step 405). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Chen and integrated wherein controlling the refrigeration system comprises establishing temperature set points, as taught by Gan, in order to provide significant energy savings over always operating in a standard mode, while also still maintaining the capability of ensuring that the cumulative average temperature may be matched to a tightly constrained target range around the setpoint temperature (Gan ¶ 28).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190003765), hereinafter referred to as Chen, in view of Reimann et al. (US 20120137710), hereinafter referred to as Reimann, in further view of Sato et el. (US 20170234608), hereinafter referred to as Sato.

Re claim 9 and 18, Chen teaches the method of claim 1 and the system of claim 11. Chen does not teach the limitation of wherein the thermal models comprise position, content, and size of a portion of the cargo loads.
However, Reimann teaches the limitation of a refrigeration system wherein thermal models comprise content, and size of a portion of the cargo loads (¶ 96, “Similarly, a system 1000 capacity can be correlated to a prescribed cargo or container size”). 
Further, Sato teaches the limitation of a refrigeration system wherein thermal models comprise position of a portion of the cargo loads (¶ 58, “he content position detection parts are not limited to the infrared sensors as long as it is capable of detecting the position and condition of the food product inside the refrigeration chamber S2”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Chen and integrated wherein the thermal models comprise position, content, and size of a portion of the cargo loads, as taught by Gan, in order to properly maintain cargo quality (Reimann ¶ 4) and/or in order to maintain the freshness of its content (Sato ¶ 9).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Li et al. (US 20190030987), hereinafter referred to as Li.

Re claim 20, Chen teaches the method of claim 20 as shown in the rejection of claim 1 and 10, but does not explicitly teach the limitation of relaying the logged temperature measurements from the gateway to a server. 
However, Li teaches (see Fig 2) the limitation of relaying temperature measurements (207) from a gateway (20) to a server (30) (see ¶ 31). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Chen and integrated wherein controlling the refrigeration system comprises establishing temperature set points, as taught by Gan, in order to provide significant energy savings over always operating in a standard mode, while also still maintaining the capability of ensuring that the cumulative average temperature may be matched to a tightly constrained target range around the setpoint temperature (Gan ¶ 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        01/14/2021